DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,3-6,8,10,13,17,18,20 in the submission filed 4/19/2021 are acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Abstract and the claims, objections to Abstract and claims and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-22. Claims 20-22 were indicated as allowable previously. 
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. Applicant argues the following and examiner respectfully disagrees:
Re: Claim 1
a)	Crawford is directed to a surgical robot platform and a medical robot system . The Office Action cites a 3D image of a rigid body shown in Fig. 37 as corresponding to the claimed parallax image. Crawford describes a method for tracking a visual point on a rigid body to guide a robotic arm using the 3D image to verify position accuracy ([0358]). Paragraph [0374] of Crawford describes displaying an error value for reference frame markers to alert a user if markers 4001, 4002, and 4003 on the rigid body are obscured or are no longer securely attached to the rigid body. In other words, the error calculation merely indicates a reliability of a position of the markers 4001, 4002, and 4003 in the 3D image of the rigid body, which is clearly different from a reliability or authenticity of an image. 
	Crawford teaches a tracking methodology based on tracking a point of interest on a rigid body with the help of an array of three attached reference frame markers 4001, 4002, 4003 on the rigid body (p358, lines 1-16, p359, lines 1-25). As part of the tracking, the relative positions and positional vectors of the markers is calculated and an error is estimated for a rotated image(p373, lines 4-14) to determine if the reference markers are still valid. This methodology is very similar to the currently claimed methodology of at least three target identifiers and determining their relative spatial relationship, comparing it to a predetermined spatial relationship to determine a degree of difference. The final step is based on this degree of difference which is used to determine authenticity of the image while in Crawford this degree of difference or error in the spatial relationship of the markers is utilized to determine the reliability of the markers on the image. The reliability of markers on the image is interpreted by the Examiner as validating the parallax image. If the markers are erroneous on the image, for instance if the markers are partially obscured (p374, lines 1-7),  the 2D image with the markers might not be considered for use and another 2D image with a new relationship between the markers would be taken into consideration in Crawford and hence Examiner’s interpretation is reasonable.

b)	The reason Crawford lacks any adjudication of the authenticity of a parallax image is because the technology at issue could have no use for such an adjudication. Crawford is related to a completely different technical field than the present claims. The device of Crawford captures the 3D images used for tracking the position of a robotic arm, and, for the reasons given above, it is unnecessary to determine an authenticity of such 3D images. At best, Crawford uses the 3D images to determine a reliability (or authenticity) of the positions of the reference frame markers 4001, 4002, and 4003 that are attached to the rigid body (Crawford, [0374]).

Crawford’s technical field might be different but the problem being solved is similar. Now, Crawford is teaching tracking markers on 2d images (p358, lines 1-20, p359, lines 1-25). Three markers 4001, 4002, 4003 are placed on the rigid body. The movement of these markers with the movement of the rigid body  is tracked based on 2d images with respect to a reference frame and error is calculated to determine their reliability on a 2d image (p373, lines 4-14, p74, lines 1-3, fig 45,46). This tracking methodology is being used for the purpose that the reliability of the markers on images is being determined. The reliability of markers on the image is interpreted by the Examiner as validating the parallax image.
	In view of the above arguments, rejection of clams in view of the prior art is upheld. 
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al (US 20130345718 A, of record).

Regarding Claim 1, Crawford teaches (fig 37-39) a method for determining the validity (contemplating a reference data frame which is reproducible, p358, lines 1-13, determining reproducibility is validating) of a parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D), comprising:
receiving a captured two-dimensional image (image p359, lines 1-3, images taken while tracking a visual point 4010 on a rigid body which is actually tracking a robot’s arm or end effectuator 30, p358, lines 1-11, images received from methodology in fig 37, p359, lines 1-3, methodology consists of translation and rotation of markers and region of interest, here Fig 39B is taken to be first representation of a 2D image with markers positioned as in figure, p360, lines1-10) of a parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image) having at least three target identifiers (three markers 4001,4002, 4003, p359, lines 1-3), wherein at least two target identifiers are located at different depth planes (the markers cannot be forced into a plane, p374, lines 7-9, indicating some are out of plane or on different planes) in the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image); 

comparing the spatial relationship (spatial relationship given by the triangulation in fig 39B) of the at least three target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) in the captured two-dimensional image (image p359, lines 1-3, here Fig 39B is taken to be first representation of a 2D image with markers positioned as in figure, p360, lines1-10) of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image) against a predetermined spatial relationship (reference frame, p358, lines 14-18, reference frame has a predetermined spatial relationship of the markers) of the at least three target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) that indicates authenticity (reference frame, p358, lines 14-18, reference frame indicates authentic position of markers and hence the 2D image); and 
adjudicating the authenticity of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image) based on the degree of difference (error calculation, p374, lines 1-7) between the spatial relationship (spatial relationship given by the triangulation in fig 39B) of the at least three target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) in the captured two-dimensional image (image p359, lines 1-3, in accordance with a predetermined tolerance (predetermined tolerance is when the markers become partially obscured, p374, lines 1-6) .

Regarding Claim 2, Crawford teaches the method of claim 1, 
wherein the spatial relationship (spatial relationship given by the triangulation in fig 39B) of the at least three target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) comprises a ratio of the lengths of vectors (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) linking the target identifiers (three markers 4001,4002, 4003, p359, lines 1-3).

Regarding Claim 12, Crawford teach computer program product (computer 100, p124, lines 1-3) comprising one or more computer-readable media having thereon computer-executable instructions (software, p124, lines 21-24)that, when executed by one or more processors (processor, p124, lines 1-4) of  a computer, causes the one or more processors (processor, p124, lines 1-4) of the computer to perform the method of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims, 3,6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US 2013/0345718 A, of record) in view of Lofgren et al (US 2002/0080994 A1, of record).

Regarding Claim 3, Crawford teaches the method of claim 1, 
further comprising the steps of: 
capturing multiple two-dimensional images (image p359, lines 1-3, images taken while tracking a visual point 4010 on a rigid body which is actually tracking a robot’s arm or end effectuator 30, p358, lines 1-11, images received from methodology in fig 37, p359, lines 1-3, methodology consists of translation and rotation of markers and region of interest, here Fig 39B,39C are taken to be multiple representations of 2D images with markers positioned as in figures, p360, lines1-10)  of a master parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D) taken from multiple perspectives (figs 39A-39E represent multiple perspectives of a master 3D image); identifying at least three target identifiers (three markers 4001,4002, 4003, 
creating a plurality of vectors (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors) linking the target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) in each of the captured two-dimensional images (image p359, lines 1-3, here Fig 39B,39C are taken to be multiple representations of 2D images with markers positioned as in figures, p360, lines1-10) of the master parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D); 
determining a ratio of the lengths of the vectors (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) linking the target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) in each of the captured two-dimensional images (image p359, lines 1-3, here Fig 39B,39C are taken to be multiple representations of 2D images with markers positioned as in figures, p360, lines1-10)  of the master parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D); 
However Crawford does not teach the method of 
and generating a digital model for the master parallax image that captures the ratio of the lengths of the vectors linking the target identifiers in each of the captured 
Crawford and Lofgren are related as 2D images.
Lofgren teaches
generating a digital model (2D digital image model, p54, lines 1-10) for the master parallax image (3D image, p54, lines 1-10) that captures the ratio of the lengths of the vectors (maps the elements of the watermark to the surface of the object, p54, lines 1-10, mapping is finding vector distances) linking the target identifiers (elements of the watermark) in each of the captured two-dimensional images (samples in a 2D image block, p54) of the master parallax image (3D image, p54, lines 1-10)  , wherein the digital model (2D digital image model, p54, lines 1-10) comprises the predetermined spatial relationship (location of the watermark is predetermined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Crawford to include the teachings of Lofgren such that generating a digital model for the master parallax image that captures the ratio of the lengths of the vectors linking the target identifiers in each of the captured two-dimensional images of the master parallax image, wherein the digital model comprises the predetermined spatial relationship for the purpose of utilizing a technique for authenticating an information carrier (p18, lines 10-15).


Regarding Claim 6, Crawford-Lofgren teach the method of claim 3, 
comprising receiving a plurality of captured two-dimensional images (image p359, lines 1-3, images taken while tracking a visual point 4010 on a rigid body which is 
identifying at least three target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) in each of the plurality of captured two-dimensional images (image p359, lines 1-3, here Fig 39B,39C are taken to be multiple representations of 2D images with markers positioned as in figures, p360, lines1-10) of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D); 
creating a plurality of vectors (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors) linking the target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) in each of the plurality of captured two-dimensional images (image p359, lines 1-3, here Fig 39B,39C are taken to be multiple representations of 2D images with markers positioned as in figures, p360, lines1-10) of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D) ; and 

accessing the digital model for the master parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D, master parallax image corresponds to the reference frame, p358, lines 14-18, reference frame indicates authentic position of markers and hence the 2D image and the corresponding 3D parallax image is the master); 
comparing the vector length ratio (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) linking the target identifiers (three markers 4001,4002, 4003, p359, lines 1-3) determined from each of the plurality of captured two-dimensional images (image p359, lines 1-3, here Fig 39B,39C are taken to be multiple representations of 2D images with markers positioned as in figures, p360, lines1-10) of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D) against vector length ratio values (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors 
calculating a difference (error calculation, p374, lines 1-7)  between the vector length ratio (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) for each of the plurality of captured two-dimensional images of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D, Crawford) and the vector length ratios (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) from the digital model (2D digital image model, p54, lines 1-10, Lofgren)  for the master parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D, master parallax image corresponds to the reference frame, p358, lines 14-18, reference frame indicates authentic position of markers and hence the 2D image and the corresponding 3D parallax image is the master, Crawford); and 
a difference (error calculation, p374, lines 1-7) between the vector length ratio (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) for each of the plurality of captured two-dimensional images of the parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D, Crawford) and the vector length ratios (vector distances, p373, lines 1-10, 3D distances as in fig 39B are vectors and ratio of vectors gives a relative positional relationship) from the digital model (2D digital image model, p54, lines 1-10, Lofgren)  for the master parallax image (3D image, p347, lines 3-6, fig 37 shows a 3D medical image, the images are parallax images as there is a movement of the visual point on the image as it is 3D, master parallax image corresponds to the reference frame, p358, lines 14-18, reference frame indicates authentic position of markers and hence the 2D image and the corresponding 3D parallax image is the master, Crawford) are within an acceptable predetermined margin (p373, lines 1-10). 












Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US 2013/0345718 A, of record) in view of Givon et al (US 2007/0285554 A1, of record).

Regarding Claim 7, Crawford teach the method of claim 1.
However Crawford does not teach the method of 
wherein the parallax image is an image exhibiting parallax generated from a hologram, wherein preferably the parallax image exhibits full parallax.  
Crawford and Givon are related as parallax images.
Givon teaches
wherein the parallax image(holographic stereogram, p15, line 1)  is an image exhibiting parallax generated from a hologram (hologram, p15), wherein preferably the parallax image (holographic image) exhibits full parallax (full parallax stereogram, p15, lines 1-20).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Crawford to include the teachings of Givon such that wherein the parallax image is an image exhibiting parallax generated from a hologram, wherein preferably the parallax image exhibits full parallax for the purpose of utilizing a common type of a holographic images with high quality images (p15, lines 10-20).

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US 20130345718 A, of record) in view of Lofgren et al (US 20020080994 A1, of record) and further in view of Givon et al (US 2007/0285554 A1, of record).

Regarding Claim 8, Crawford-Lofgren teach the method of claim 3.
However Crawford does not teach 
wherein the master parallax image is an image exhibiting parallax generated from a hologram, wherein the master parallax image exhibits full parallax; or wherein the master parallax image is a lenticular image or a micro-lens image.  
Crawford-Lofgren and Givon are related as parallax images.
Givon teaches
wherein the master parallax image(holographic stereogram, p15, line 1)  is an image exhibiting parallax generated from a hologram (hologram, p15), wherein the master parallax image (holographic image) exhibits full parallax (full parallax stereogram, p15, lines 1-20) or wherein the master parallax image is a lenticular image or a micro-lens image.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Crawford-Lofgren to include the teachings of Givon such that wherein the master parallax image is an image exhibiting parallax generated from a hologram, wherein the master parallax image exhibits full parallax; or wherein the master parallax image is a lenticular image or a micro-lens image for the purpose of utilizing a common type of a holographic images with high quality images (p15, lines 10-20).

Claims 9-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (US 2013/0345718 A, of record) in view of Givon et al (US 2007/0285554 A1, of record).

Regarding Claim 9, Crawford teach method of claim 1.
However Crawford does not teach 
wherein at least one of the parallax image and the master parallax image is a lenticular image or a micro-lens image. 
Crawford and Givon are related as parallax images.
Givon teaches
wherein the parallax image is a lenticular image (lenticular print leading to lenticular image, p32, lines 1-6) or a micro-lens image. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Crawford to include the teachings of Givon such that wherein at least one of the parallax image and the master parallax image is a lenticular image or a micro-lens image for the purpose of utilizing a simple and common type of a parallax image.

Regarding Claim 10, Crawford teach the method of claim 1,
However Crawford does not teach 
wherein the parallax image is provided on a document of value such as a passport, identity card, driving license, bank card, bank note or security label.  
Crawford and Givon are related as parallax images.

wherein the parallax image (holographic structure with hologram image, p61, lines 3-9,  which has parallax) is provided on a document of value such as a passport, identity card, driving license, bank card, bank note or security label (credit card, passport, p62, lines 1-5).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Crawford to include the teachings of Givon such that wherein the parallax image is provided on a document of value such as a passport, identity card, driving license, bank card, bank note or security label for the purpose of use in information carriers (p18, lines 7-12).

Regarding Claim 11, Crawford teaches the method of claim 1,
However Crawford does not teach 
determining the validity of a document of value comprising a parallax image.
Crawford and Givon are related as parallax images.
Givon teaches (fig 3)
determining the validity (authenticating, p18, lines 7-12) of a document of value (credit card, passport, p62, lines 1-5) comprising a parallax image (holographic structure with hologram image, p61, lines 3-9,  which has parallax).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Crawford to include the teachings of Givon such that wherein the parallax image is provided on a document of .

Allowable Subject Matter














Claims 4,5, objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is allowed over the cited art of record for instance (US 20130345718 A, US 20020080994 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest digitally executable authentication system for determining the validly of a parallax image, the system in combination with limitations in Lines 1-20 of the claim, comprising:
“comparing the vector length ratio determined from the captured two-dimensional image of the possible duplicate of the master parallax image against vector ratio values captured in the digital model; calculating the difference between the vector length ratios for the captured two-dimensional image of the possible duplicate of the master parallax image and the vector length ratios of the digital model; and adjudicating the authenticity of the captured two- dimensional image of the possible duplicate of the master parallax image based on whether the differences between the vector length ratio values from the captured two- dimensional image of the possible duplicate of the master parallax image and the vector length ratio values from the digital model are within an acceptable predetermined margin.”
Claims 14-19 are dependent on Claim 13 and hence are allowable for at least the same reasons Claim 13 is allowable.

Claim 20 is allowed over the cited art of record for instance (US 20130345718 A, US 20020080994 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for validating a hologram having parallax, the method comprising steps in combination with limitations in Lines 1-30 of the claim, comprising:

“accessing the digital model; 
calculating the difference between the vector length ratio from the second hologram against the corresponding vector length ratio determined from the first hologram digital model for the perspective coordinates from which the image of the second hologram was captured; adjudicating the authenticity of the second hologram based on whether the difference between the vector length ratio from the captured image of the second hologram and the corresponding vector length ratio values from the first hologram digital model are within an acceptable predetermined margin; communicating the authentication determination to an evaluator of the second hologram.  ”
Claims 21-22 are dependent on Claim 20 and hence are allowable for at least the same reasons Claim 20 is allowable.


Conclusion





























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D
Jyotsna V Dabbi									5/25/2021Examiner, Art Unit 2872      

                                                                                                                                                                                               
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872